USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 97-1033                                    UNITED STATES,                                      Appellee,                                          v.                          DAVID RIVERA, A/K/A KENNETH BAKER,                               A/K/A CHRISTOPHER TOLAN,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                 [Hon. Francis J. Boyle, Senior U.S. District Judge]                                         __________________________                                 ____________________                                        Before                                 Selya, Circuit Judge,                                        _____________                              Cyr, Senior Circuit Judge,                                   ____________________                              and Boudin, Circuit Judge.                                          _____________                                 ____________________            Robert A. Strumwasser on brief for appellant.            _____________________            Sheldon  Whitehouse,   United  States  Attorney,   on  brief   for            ___________________        appellee.                                 ____________________                                  December 10, 1997                                 ____________________                 Per Curiam.    Upon careful  review  of the  briefs  and                 __________            record, we find no reason to overturn defendant's sentence.                   Defendant  did not  alert  the  district  court  to  any            alleged  breach  of the  plea  agreement,  and so  we  review            defendant's  appellate allegation for  plain error only.   No            plain  error appears.  Under  the written plea agreement, the            government's  obligation  not  to  oppose  the  decrease  for            acceptance  of responsibility  was  conditional upon  whether            defendant "truthfully admits his involvement  in the criminal            conduct to which  he is pleading guilty," and  the government            did  not  plainly  breach that  conditional  obligation.   We            reject defendant's argument  that the plea colloquy  made the            government's  obligation unconditional;  the  change of  plea            transcript,  read as a whole, convinces  us that the district            court  adequately  alerted  defendant  that his  truthfulness            would be a continuing question at sentencing.                 The district  court  properly refused  the decrease  for            acceptance of responsibility based on its negative assessment            of  defendant's credibility and candor and its interpretation            of   defendant's  ambiguous,   rationalized,  and   qualified            statements  purporting  to  accept   responsibility  for  the            instant offense.   See  United States  v. Ocasio-Rivera,  991                               ___  _____________     _____________            F.2d  1, 5 (1st  Cir. 1993).   We will not  second-guess that            assessment  and  interpretation.    Contrary  to  defendant's            arguments,  it  does  not  appear  that  the  district  court                                         -2-            considered  impermissible  factors  or  engaged  in  improper            speculation in that regard.   In any event, we agree with the            district   court   that   defendant's   statements  did   not            demonstrate a clear acceptance of responsibility.                 Affirmed.  See 1st Cir. Loc. R. 27.1.                 ________   ___                                         -3-